United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1689
Issued: June 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2008 appellant, through her representative, filed a timely appeal from a
February 12, 2008 decision of the Office of Workers’ Compensation Programs’ hearing
representative and a July 13, 2007 merit decision regarding the termination of appellant’s
compensation benefits, and a March 31, 2008 nonmerit decision by the Office. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s wage-loss
compensation and medical benefits effective May 31, 2002; and (2) whether the Office properly
denied appellant’s request for further review on the merits, pursuant to 5 U.S.C. § 8128(a). On
appeal, appellant alleges the Office did not meet its burden of proof in terminating her
compensation benefits, as the physician’s opinion that she recovered in May 2002 is arbitrary
and without medical reasoning.

FACTUAL HISTORY
This case has previously been before the Board. In an October 30, 2001 decision, an
Office hearing representative denied appellant’s claim for an emotional condition. He
determined that, while appellant stated that she was overworked, thereby identifying at least one
compensable employment factor, the medical evidence did not establish that her employment
caused the claimed conditions of angina, depression and irritable bowel syndrome. In a
January 16, 2003 decision, the Board remanded the case on the grounds that appellant submitted
sufficient medical evidence to raise an uncontroverted inference of causal relationship, thus, the
Office was required to further develop the case record.1 The facts and the history of the case are
incorporated by reference.
On remand, the Office scheduled second opinion examinations with a psychiatrist.
In a medical report dated June 16, 2003, the second opinion examiner, Dr. Devendra
Kurani, a Board-certified psychiatrist, found that appellant did not suffer any cognitive
impairment and she did not currently have any symptoms of a panic disorder, who opined that
appellant was capable of returning to work without restrictions.
The case lay dormant until April 18, 2005, when the Office determined that the second
opinion psychiatric report failed to provide sufficient information to determine whether appellant
sustained a compensable emotional injury. It determined that the report did not reference the
specific job factor which the Office identified as compensable. Due to the age and lack of
content in the report, it determined that appellant would be scheduled for additional second
opinion examinations.
The case lay dormant until January 26, 2007, when the Office scheduled appellant for
two second opinion examinations with an internist and a psychiatrist.
On February 7, 2007 appellant was examined by Dr. Harish K. Malhotra, a Boardcertified psychiatrist. She related that she was not working and was feeling more relaxed than
and not as stressed as before. Appellant stated that she was not treated well at work, was not
promoted or given bonuses and that, while she was hired to work for one person, the chief
upstairs would ask her to fill-in whenever his secretary was absent. Dr. Malhotra opined that
appellant’s behavior was appropriate; however, when asked why she could not go back to work,
she became anxious, started coughing and stated that the air in the room bothered her. Physical
examination revealed eurythmic mood and normal, relaxed, spontaneous and soft speech.
Appellant’s affect was appropriate and well modulated her thought content and perceptions were
reality-based and her thought process was goal directed. Her cognitive thinking showed a
registration of 3/3 with a recall five minutes later of 2/3 words. Appellant’s judgment was
normal and her intelligence was average. She was oriented and could spell “world” backward
and forward correctly. Dr. Malhotra noted a history of multiple conditions, including of
hypertension angina, sinus problems, diabetes mellitus, gastroesophageal reflux, spastic colon
and sciatica and that appellant was status post hemorrhoidectomy and hysterectomy for fibroids
and cystic ovary. He opined that there was no active psychiatric diagnosis at the present time.
1

See Docket No. 02-1239 (issued January 16, 2003).

2

Dr. Malhotra stated that appellant had developed panic disorder with multiple physical
symptoms relating to stomach and cardiovascular systems because of extra work and stress, but
had recovered after she was removed from the situation and treated with therapy and psychiatric
medication. He opined that appellant did not have any limitations in doing routine repetitive
work or complex tasks in a sustained fashion and that she could perform secretarial work or a
similar desk job. Dr. Malhotra acknowledged appellant’s fears that she would become ill if she
returned to work and stated that this negative attitude would create difficulties in adjusting to a
new position. He also noted appellant’s refusal to return to work. Dr. Malhotra recommended
that, if returned to work, appellant should be sent to a different location and only asked to work
eight hours a day.
In a letter dated May 30, 2007, the Office requested that Dr. Malhotra provide the date
that appellant’s emotional conditions were resolved. In a report dated June 1, 2007,
Dr. Malhotra stated that appellant recovered in May 2002 based on medical records by
Dr. Ambrose Mgbako, Dr. Kurani and Sandra Austin-Benn, a registered nurse.
On July 13, 2007 the Office accepted appellant’s claim for anxiety and depressive
disorder. It also issued a decision on this date denying appellant wage-loss compensation after
May 31, 2002. Based on Dr. Malhotra’s June 1, 2007 report, the Office found that May 31, 2002
was the date of maximum medical improvement and that appellant was capable of returning to
full duty on this date.2
Through her representative, appellant requested an oral hearing before an Office hearing
representative, which took place on November 29, 2007. Appellant’s representative attended the
hearing and argued that the Office’s May 31, 2002 date for terminating compensation was
arbitrary and not supported by medical evidence.
By decision dated February 12, 2008, an Office hearing representative modified the
Office’s July 13, 2007 decision, finding that appellant was not entitled to any wage-loss or
medical benefits after May 31, 2002 because she did not submit any evidence establishing
disability or the need for treatment after this date related to her employment-related anxiety and
depressive disorder.
On February 29, 2008 appellant, through her representative, filed a request for
reconsideration. She also submitted a series of medical records dated March 17, 1997 through
July 25, 2007.
In a decision dated March 31, 2008, the Office denied further review on the merits,
finding that the medical records submitted were immaterial and irrelevant because they referred
solely to nonwork-related medical conditions.

2

On August 1, 2007 appellant filed a claim for wage-loss compensation (CA-7 form) for the period April 24,
2001 through May 31, 2002. Through her representative, appellant argued both at her oral hearing and on appeal
that she has yet to be compensated for this accepted period. However, as there is no final Office decision with
regard to this period, this issue is not before the Board on appeal. See 20 C.F.R. § 501.2(c).

3

LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.4 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
ANALYSIS
The Office accepted that appellant sustained anxiety and depressive disorder due to her
employment factors. The issue is whether it has met its burden in terminating appellant’s
disability and medical compensation after May 31, 2002. The Board finds that the Office did not
meet its burden of proof to terminate her compensation benefits.
The Office referred appellant to a second opinion physician, Dr. Kurani, a Board-certified
psychiatrist, who opined that appellant did not have any symptoms of a panic disorder, did not
currently suffer any cognitive impairment and was capable of returning to work without
restriction.
It determined that Dr. Kurani’s report insufficiently addressed appellant’s
compensable work factor.
The Office then referred appellant to another second opinion physician, Dr. Malhotra, a
Board-certified psychiatrist. In a February 7, 2007 medical report, he reviewed appellant’s
history of perceived difficulties at work and multiple physical ailments. Dr. Malhotra concluded
that extra work and stress caused appellant to develop a panic disorder, which caused physical
symptoms related to the stomach and cardiovascular system. However, he opined that appellant
recovered after she was removed from the situation and treated with therapy and psychiatric
medication. Dr. Malhotra found no active psychiatric diagnosis and advised that appellant could
return to her date-of-injury job. In response to an Office request for clarification as to
appellant’s date of recovery, he further opined that appellant recovered in May 2002 based on
medical reports, including one from Drs. Mgbako and Kurani. Based on these reports, the Office
accepted appellant’s claim for anxiety and depressive disorder but denied compensation after
May 31, 2002.
The Board has held that, even when the Office accepts appellant’s claim for a specific
period of disability, the burden of proof does not shift to appellant to show that he or she is still
disabled. The burden is on the Office to demonstrate an absence of employment-related
disability in the period subsequent to the date when compensation is terminated or modified.6

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
4

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

6

Elise L. Price, 54 ECAB 734, 739 (2003).

4

The Board has addressed this issue in prior cases. In Elise L. Price7 the Office accepted,
in a January 16, 2002 decision, that appellant’s left hip condition and associated hip replacement
surgery were consequential injuries. In the same decision, it accepted a period of disability from
November 25 1996 to December 11, 2001. In Price, the Board held that the Office had the
burden to establish that appellant had the physical capabilities to return to duty after
December 11, 2001.
Similarly, in George J. Hoffman,8 the Office, in a June 13, 1988 decision, accepted
appellant’s myocardial infarction but limited her disability through August 15, 1987. On appeal,
the Board found that the Office did not sufficiently develop medical evidence to determine
precisely the extent and duration of appellant’s disability and reversed the termination of
appellant’s benefits.
In the present case, the Office’s only evidence for terminating appellant’s disability and
medical benefits on May 31, 2002 was a report by Dr. Malhotra stating that appellant recovered
in May 2002 and could return to work. Dr. Malhotra stated that her determination was based on
appellant’s previous medical records, including Drs. Mgbako’s and Kurani’s. However, he
neither specified on which records appellant was relying, nor the content of those medical
records. Because Dr. Malhotra’s conclusion opinion and the face that he did not support his
finding with medical rationale, it is unclear how he determined that appellant recovered from her
accepted emotional condition in May 2002.
The Board finds that the Office did not properly develop the evidence regarding
appellant’s period of disability, but rather accepted an unrationalized statement by Dr. Malhotra
that appellant recovered in May 2002. Therefore, because there is no rationalized medical
evidence supporting the Office’s May 31, 2002 termination date, the Board finds that the Office
did not meet its burden of proof in terminating appellant’s medical and disability benefits.9
CONCLUSION
The Board finds the Office failed to meet its burden of proof in establishing, with
rationalized medical evidence, that appellant fully recovered from her accepted emotional
condition by May 31, 2002. Therefore, the Office improperly terminated her wage-loss
compensation and medical benefits.10

7

54 ECAB 734 (2003).

8

41 ECAB 135 (1989).

9

See David Levin, 40 ECAB 1076 (1989).

10

In light of the Board’s disposition on the first issue, the second issue is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated February 12, 2008 and the Office decision
dated July 13, 2007, regarding the denial of wage-loss compensation after May 31, 2002, are
reversed.
Issued: June 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

